UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 28, 2013 (Unaudited) Common Stocks95.2% Shares Value ($) Automobiles & Components1.6% Cooper Tire & Rubber 109,482 2,767,705 Dana Holding 33,700 563,801 Exide Technologies 187,610 a 502,795 Gentherm 69,000 a 1,062,600 Modine Manufacturing 89,600 a 738,304 Thor Industries 50,531 1,899,461 Visteon 9,250 a 539,090 Banks10.0% Astoria Financial 62,800 614,184 BancorpSouth 59,784 914,695 Bank of Hawaii 23,759 b 1,149,698 Bank of the Ozarks 6,600 253,374 BankUnited 24,500 694,820 BBCN Bancorp 137,118 1,697,521 Brookline Bancorp 72,744 661,970 Bryn Mawr Bank 53,520 1,227,749 Centerstate Banks 91,120 771,786 City Holding 41,550 b 1,575,576 City National 12,600 715,806 Columbia Banking System 56,700 1,134,000 Comerica 29,827 1,025,452 Community Bank System 68,298 b 1,971,763 CVB Financial 125,100 1,326,060 Dime Community Bancshares 67,230 955,338 East West Bancorp 86,570 2,129,622 F.N.B. 118,208 1,342,843 First Bancorp 11,100 b 148,074 First Commonwealth Financial 150,600 1,094,862 First Financial Bankshares 40,080 b 1,787,568 First Merchants 39,447 586,577 First Midwest Bancorp 55,178 689,725 First Niagara Financial Group 352,340 2,882,141 Flushing Financial 45,015 711,237 Hancock Holding 103,743 3,133,039 Heritage Financial Group 51,535 707,060 Huntington Bancshares 165,510 1,163,535 IBERIABANK 29,800 1,495,960 Independent Bank 7,740 b 245,281 Investors Bancorp 23,272 411,216 National Bank Holdings, Cl. A 31,919 577,415 Ocwen Financial 74,250 a 2,926,935 Park Sterling 10,142 a 57,607 Rockville Financial 53,488 687,856 SVB Financial Group 20,100 a 1,347,906 TCF Financial 92,100 1,265,454 Texas Capital Bancshares 49,900 a 2,108,774 Trustmark 49,425 1,131,833 Umpqua Holdings 179,210 2,249,086 Union First Market Bankshares 42,774 776,348 Washington Federal 28,928 507,686 Westamerica Bancorporation 15,110 b 668,618 Wintrust Financial 38,600 1,408,900 Capital Goods10.5% AAON 38,147 917,817 Actuant, Cl. A 35,450 1,078,034 Aegion 24,307 a 584,097 Aerovironment 18,050 a 399,266 Albany International, Cl. A 58,280 1,664,477 Altra Holdings 27,182 699,665 CAI International 56,180 a 1,550,568 CLARCOR 14,465 737,570 Columbus McKinnon 65,220 a 1,279,616 Curtiss-Wright 34,268 1,189,442 DigitalGlobe 35,700 a 931,056 Donaldson 27,929 1,006,282 DXP Enterprises 22,700 a 1,411,940 Dycom Industries 23,290 a 487,926 EnerSys 28,743 a 1,175,014 ESCO Technologies 27,500 1,115,400 Flow International 172,370 a 639,493 Foster Wheeler 30,748 a 739,796 Franklin Electric 12,771 831,009 FreightCar America 27,229 572,626 Generac Holdings 34,200 b 1,178,190 General Cable 21,600 a 711,504 Gibraltar Industries 34,330 a 588,760 Graco 17,845 1,036,795 GrafTech International 148,506 a,b 1,097,459 Harsco 26,550 636,669 Hexcel 110,412 a 3,008,727 Hyster-Yale Materials Handling 25,670 1,315,074 IDEX 7,880 401,328 ITT 41,500 1,092,695 John Bean Technologies 56,910 1,048,851 KBR 46,000 1,397,940 Layne Christensen 43,290 a 951,947 Lincoln Electric Holdings 26,372 1,478,151 LSI Industries 67,195 462,974 Lydall 64,511 a 971,536 Manitowoc 45,900 850,068 Meritor 76,300 a 335,720 Moog, Cl. A 5,820 a 261,667 National Presto Industries 6,934 526,915 NCI Building Systems 100,750 a 1,647,263 Orion Marine Group 87,933 a 837,122 Pike Electric 37,031 516,212 Seaboard 80 228,239 Spirit Aerosystems Holdings, Cl. A 63,930 a 1,113,021 Standex International 47,200 2,540,304 Teledyne Technologies 15,300 a 1,125,774 Textainer Group Holdings 2,400 97,056 Textron 36,400 1,050,140 Titan International 80,420 b 1,697,666 TriMas 62,690 a 1,798,576 Trinity Industries 7,000 302,680 Triumph Group 4,390 322,270 Tutor Perini 69,782 a 1,186,992 Twin Disc 29,200 b 697,880 Commercial & Professional Services5.6% ABM Industries 30,300 687,810 Acacia Research 40,350 a 1,128,186 ACCO Brands 222,581 a 1,669,358 ARC Document Solutions 131,724 a 296,380 Avery Dennison 47,070 1,922,810 Barrett Business Services 6,190 270,379 Brink's 37,600 994,520 CBIZ 187,924 a,b 1,195,197 CDI 61,763 1,016,619 Ceco Environmental 43,480 469,584 Corporate Executive Board 16,320 883,565 Covanta Holding 61,800 1,208,808 Deluxe 101,084 4,011,013 Dun & Bradstreet 25,209 b 2,031,845 Ennis 45,314 709,617 FTI Consulting 68,688 a 2,386,221 Kelly Services, Cl. A 57,200 1,010,152 Korn/Ferry International 112,908 a 2,089,927 Lender Processing Services 163,120 4,006,227 Metalico 156,135 a 256,061 Consumer Durables & Apparel1.9% Beazer Homes USA 39,270 a,b 611,434 CSS Industries 40,200 965,202 Harman International Industries 5,120 217,344 Iconix Brand Group 146,135 a 3,451,708 JAKKS Pacific 45,958 b 559,768 Jarden 13,924 a 864,820 M/I Homes 80,690 a,b 1,847,801 Tupperware Brands 16,071 1,257,234 Consumer Services3.6% Coinstar 25,700 a,b 1,315,583 Cracker Barrel Old Country Store 31,286 2,355,210 Hillenbrand 112,795 2,784,908 Ignite Restaurant Group 49,100 a 689,364 Interval Leisure Group 19,237 401,476 Jack in the Box 44,600 a 1,412,036 Krispy Kreme Doughnuts 119,380 a 1,575,816 Multimedia Games Holding Company 49,100 a 918,170 Regis 35,520 b 640,070 Ruth's Hospitality Group 69,891 a 633,212 Scientific Games, Cl. A 68,800 a 619,200 SHFL Entertainment 59,200 a 938,912 Sonic 72,434 a 817,780 Universal Technical Institute 170,822 1,991,785 Wendy's 236,410 b 1,345,173 Diversified Financials6.0% Ares Capital 151,305 2,801,412 Asta Funding 60,630 583,261 Cash America International 22,300 b 1,129,272 DFC Global 59,700 a 1,115,196 Eaton Vance 46,814 1,787,827 Encore Capital Group 49,600 a 1,465,680 Fifth Street Finance 159,188 1,703,312 First Cash Financial Services 43,620 a 2,307,934 Investment Technology Group 17,938 a 217,229 Janus Capital Group 177,367 b 1,642,418 Leucadia National 27,510 b 740,019 NASDAQ OMX Group 59,420 1,881,237 Netspend Holdings 88,300 a 1,399,555 Oppenheimer Holdings 38,760 732,564 PHH 105,490 a,b 2,216,345 PICO Holdings 33,487 a 720,305 Stifel Financial 18,600 a 642,444 Waddell & Reed Financial, Cl. A 40,348 1,655,075 Walter Investment Management 64,599 a 2,966,386 World Acceptance 33,727 a,b 2,654,315 Energy4.9% Berry Petroleum, Cl. A 35,588 1,628,863 Cal Dive International 421,890 a,b 763,621 Callon Petroleum 128,368 a 691,904 CARBO Ceramics 4,400 b 399,520 Dawson Geophysical 5,320 a 164,388 Energy XXI 30,200 897,846 EPL Oil & Gas 60,280 a 1,551,004 GulfMark Offshore, Cl. A 15,851 566,198 Gulfport Energy 54,770 a 2,242,832 Halcon Resources 162,740 a 1,155,454 Helix Energy Solutions Group 36,300 a 849,783 ION Geophysical 97,900 a 650,056 McDermott International 50,400 a 641,088 Newpark Resources 239,770 a,b 2,112,374 Northern Oil and Gas 125,022 a,b 1,714,052 PetroQuest Energy 100,880 a 387,379 Stone Energy 52,969 a 1,083,216 Synergy Resources 162,220 a 1,075,519 Tesco 44,470 a 565,214 TETRA Technologies 126,900 a 1,171,287 Tidewater 45,603 b 2,158,390 Warren Resources 266,219 a 697,494 Western Refining 29,600 b 1,062,344 World Fuel Services 23,095 878,303 Exchange-Traded Funds.3% iShares Russell 2000 Index Fund 17,060 b Food & Staples Retailing.5% Andersons 23,500 1,153,380 Harris Teeter Supermarkets 13,243 569,449 Nash Finch 45,302 868,439 Village Super Market, Cl. A 5,000 163,750 Food, Beverage & Tobacco.8% Crimson Wine Group 2,751 a 22,146 Darling International 79,650 a 1,329,359 Hillshire Brands 25,560 828,144 National Beverage 48,895 654,215 Smithfield Foods 13,060 a 290,454 Universal 16,800 b 937,272 Health Care Equipment & Services4.5% Acadia Healthcare 44,375 a 1,207,887 Accuray 162,230 a,b 692,722 Air Methods 29,600 1,325,784 Allscripts Healthcare Solutions 143,910 a 1,830,535 AmSurg 38,761 a 1,170,582 AngioDynamics 52,509 a 650,587 Bio-Reference Labs 33,430 a,b 885,226 Chemed 8,800 679,272 CryoLife 95,917 587,971 Given Imaging 20,100 a 318,585 Health Net 23,460 a 603,860 HealthSouth 13,630 a 328,756 Hill-Rom Holdings 58,250 1,909,435 Invacare 40,253 584,071 Kindred Healthcare 171,637 a 1,934,349 Magellan Health Services 32,900 a 1,696,324 Merit Medical Systems 46,079 a 549,262 Natus Medical 51,446 a 653,364 NxStage Medical 38,240 a 429,053 Owens & Minor 28,585 b 870,413 Symmetry Medical 132,063 a 1,377,417 Syneron Medical 63,040 a 647,421 Team Health Holdings 34,900 a 1,168,801 Teleflex 3,140 251,074 Universal American 79,150 660,111 Household & Personal Products1.2% Church & Dwight 5,770 357,509 Medifast 58,000 a 1,344,440 Nu Skin Enterprises, Cl. A 82,198 b 3,386,558 WD-40 18,620 1,009,390 Insurance5.8% American Equity Investment Life Holding 227,704 b 3,160,532 American Financial Group 6,990 307,280 American National Insurance 7,950 638,941 Argo Group International Holdings 18,460 701,111 Aspen Insurance Holdings 49,460 1,773,636 Assurant 9,310 390,927 Donegal Group, Cl. A 15,307 220,727 Endurance Specialty Holdings 47,704 2,100,884 Everest Re Group 13,247 1,650,709 FBL Financial Group, Cl. A 18,803 683,301 Fidelity National Financial, Cl. A 46,960 1,171,182 Hanover Insurance Group 42,947 1,832,978 HCC Insurance Holdings 46,201 1,848,040 Horace Mann Educators 35,200 720,192 Navigators Group 32,433 a 1,821,437 Platinum Underwriters Holdings 31,946 1,689,304 Primerica 65,970 2,076,076 ProAssurance 17,812 835,205 RLI 29,495 2,033,385 Tower Group 130,919 2,441,639 Validus Holdings 33,773 1,203,332 Materials6.4% American Vanguard 26,100 809,883 AptarGroup 4,000 215,760 Balchem 10,060 405,720 Carpenter Technology 6,110 288,575 Chemtura 62,100 a 1,249,452 Crown Holdings 34,000 a 1,321,580 Cytec Industries 9,100 658,749 FutureFuel 64,500 845,595 Glatfelter 98,407 1,786,087 Greif, Cl. A 23,181 1,179,217 Haynes International 27,080 1,394,620 Headwaters 66,700 a 627,647 Kaiser Aluminum 31,051 1,901,563 KMG Chemicals 81,350 1,607,476 Kraton Performance Polymers 60,370 a 1,451,295 LSB Industries 47,290 a 1,832,488 Materion 38,530 1,065,740 Mercer International 180,915 a 1,315,252 Noranda Aluminum Holding 136,200 648,312 Olympic Steel 34,190 b 706,707 OMNOVA Solutions 106,938 a 856,573 PolyOne 100,430 2,288,800 RPM International 21,681 659,319 RTI International Metals 36,410 a 1,080,285 Schweitzer-Mauduit International 6,159 226,959 Sealed Air 59,400 1,319,274 Sensient Technologies 37,469 1,382,981 Sonoco Products 43,767 1,390,478 Stillwater Mining 36,690 a,b 478,438 Worthington Industries 49,700 1,408,498 Media.4% John Wiley & Sons, Cl. A 19,900 727,942 Valassis Communications 52,730 b 1,449,548 Pharmaceuticals, Biotech & Life Sciences1.3% Affymetrix 106,000 a,b 431,420 Amarin, ADR 30,590 a,b 247,473 Cambrex 49,500 a 569,745 Charles River Laboratories International 38,100 a 1,552,194 Flamel Technologies, ADR 268,842 a 1,061,926 Questcor Pharmaceuticals 31,800 b 1,036,680 Sagent Pharmaceuticals 35,020 a,b 574,328 Santarus 69,700 a 924,919 Real Estate2.8% Altisource Portfolio Solutions 25,503 a 2,079,515 Brandywine Realty Trust 56,400 c 775,500 Capstead Mortgage 82,500 c 1,034,550 EPR Properties 10,900 c 531,811 First Potomac Realty Trust 43,031 c 608,028 Hersha Hospitality Trust 295,880 c 1,659,887 LaSalle Hotel Properties 29,700 c 754,083 Medical Properties Trust 167,202 c 2,427,773 Omega Healthcare Investors 95,534 c 2,673,997 PS Business Parks 12,200 c 902,678 Ramco-Gershenson Properties Trust 59,634 c 942,217 Retailing5.0% Aeropostale 41,900 a 545,538 Ascena Retail Group 103,433 a 1,736,640 Barnes & Noble 81,300 a,b 1,279,662 Bebe Stores 105,416 b 417,447 Big Lots 9,230 a 307,359 Chico's FAS 40,160 681,917 Express 26,800 a 495,800 Finish Line, Cl. A 87,194 1,579,083 Genesco 31,431 a 1,844,371 JOS. A. Bank Clothiers 58,842 a,b 2,441,943 Kirkland's 47,740 a 555,694 Men's Wearhouse 33,000 927,960 Office Depot 368,550 a,b 1,485,257 OfficeMax 168,700 2,019,339 PEP Boys-Manny Moe & Jack 104,610 a 1,164,309 RadioShack 192,400 b 577,200 Rent-A-Center 147,444 5,349,269 Shutterfly 33,600 a,b 1,454,208 Sonic Automotive, Cl. A 29,349 655,657 Semiconductors & Semiconductor Equipment2.1% Axcelis Technologies 261,610 a 298,235 Cabot Microelectronics 18,365 627,532 Ceva 26,800 a 405,484 FormFactor 159,832 a 802,357 Freescale Semiconductor 52,570 a,b 811,155 GT Advanced Technologies 521,700 a,b 1,492,062 Ikanos Communications 74,200 a 129,108 Integrated Silicon Solution 68,534 a 582,539 Kulicke & Soffa Industries 88,850 a 961,357 LTX-Credence 80,142 a 464,824 Mellanox Technologies 3,460 a,b 182,446 Rambus 93,650 a 528,186 Silicon Image 214,100 a 987,001 Spansion, Cl. A 61,640 a 724,886 Teradyne 29,050 a 486,878 Ultratech 20,600 a 844,188 Veeco Instruments 12,760 a,b 407,172 Software & Services8.1% Accelrys 81,600 a 771,936 Acxiom 77,434 a 1,410,073 American Software, Cl. A 118,172 964,284 AVG Technologies 51,000 b 800,700 Bankrate 25,950 a,b 291,937 CACI International, Cl. A 55,810 a 2,832,357 Cadence Design Systems 59,000 a 835,440 Cardtronics 49,900 a 1,315,364 Cass Information Systems 20,768 887,832 Computer Services 15,835 470,141 Comverse 20,133 a 554,060 Convergys 146,050 2,422,970 CoreLogic 56,500 a 1,463,915 DealerTrack Technologies 39,600 a 1,167,804 Digital River 64,300 a 915,632 DST Systems 18,700 1,270,104 Ebix 52,800 b 846,384 Fair Isaac 33,233 1,473,551 FalconStor Software 284,908 a 766,403 Global Payments 16,990 819,088 Heartland Payment Systems 57,784 b 1,797,082 Jack Henry & Associates 23,260 1,016,927 MoneyGram International 54,700 a 886,687 NetScout Systems 41,300 a 1,050,259 NeuStar, Cl. A 41,743 a 1,830,431 Progress Software 22,570 a 508,276 Rovi 57,860 a 1,029,329 SeaChange International 68,400 a 787,968 SYKES Enterprises 42,700 a 634,522 Syntel 17,235 1,036,858 TIBCO Software 21,300 a 456,885 TiVo 85,700 a 1,061,823 Tyler Technologies 16,300 a 919,320 Unwired Planet 234,632 a 471,610 ValueClick 128,335 a 3,422,695 Velti 72,400 a,b 266,432 VeriFone Systems 10,700 a 202,979 Verint Systems 44,688 a 1,526,994 Technology Hardware & Equipment7.9% ADTRAN 24,975 b 557,941 Anixter International 14,303 985,763 Arris Group 79,300 a 1,375,855 Aviat Networks 141,108 a 502,344 Badger Meter 15,275 775,359 Benchmark Electronics 43,977 a 766,079 Black Box 55,098 1,336,677 Brocade Communications Systems 201,200 a 1,128,732 Ciena 36,400 a 554,736 Cognex 11,540 475,333 CTS 148,664 1,456,907 Dolby Laboratories, Cl. A 22,000 b 701,360 Electronics for Imaging 69,035 a 1,591,947 Emulex 204,800 a 1,320,960 GSI Group 61,420 a 589,632 Infinera 106,800 a,b 693,132 Itron 19,840 a 834,669 Ituran Location and Control 82,404 1,245,948 Lexmark International, Cl. A 83,110 b 1,830,082 Mercury Systems 42,900 a 293,865 Methode Electronics 74,780 980,366 Oplink Communications 87,751 a 1,347,855 Park Electrochemical 51,230 1,296,119 Plantronics 60,235 2,431,085 Plexus 67,480 a 1,643,812 Power-One 401,181 a,b 1,709,031 Pulse Electronics 287,328 a 111,483 QLogic 73,197 a 832,981 Quantum 532,369 a 670,785 Radisys 158,699 a 664,949 Rofin-Sinar Technologies 26,420 a 701,979 ScanSource 27,018 a 810,810 Sierra Wireless 56,600 a 639,014 Silicon Graphics International 50,700 a,b 763,035 SYNNEX 37,280 a 1,421,486 Vishay Intertechnology 263,080 a,b 3,470,025 Zebra Technologies, Cl. A 39,661 a 1,773,640 Telecommunication Services.2% Boingo Wireless 50,133 a,b 304,809 MagicJack VocalTec 37,150 a,b 425,368 Transportation1.8% Air Transport Services Group 157,303 a 868,313 Arkansas Best 65,765 758,928 Atlas Air Worldwide Holdings 16,200 a 764,478 Avis Budget Group 27,500 a 642,675 Con-way 30,500 1,072,075 Danaos 118,800 a,b 409,860 Hawaiian Holdings 114,400 a 647,504 Landstar System 18,460 1,039,113 Ryder System 24,500 1,376,900 SkyWest 17,743 248,402 Werner Enterprises 48,336 1,112,695 Utilities2.0% Atmos Energy Dynegy a,b Empire District Electric NorthWestern NRG Energy Ormat Technologies b PNM Resources Portland General Electric UNS Energy Total Common Stocks (cost $413,699,268) Investment of Cash Collateral for Securities Loaned11.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $60,293,793) d Total Investments (cost $473,993,061) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $58,049,144 and the value of the collateral held by the fund was $61,080,965, consisting of cash collateral of $60,293,793 and U.S. Government & Agency securities valued at $787,172. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $70,681,819 of which $85,573,834 related to appreciated investment securities and $14,892,015 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Money Market Investment Capital Goods Banks Software & Services Technology Hardware & Equipment Materials Diversified Financials Insurance 5.8 Commercial & Professional Services 5.6 Retailing 5.0 Energy 4.9 Health Care Equipment & Services 4.5 Consumer Services 3.6 Real Estate 2.8 Semiconductors & Semiconductor Equipment 2.1 Utilities 2.0 Consumer Durables & Apparel 1.9 Transportation 1.8 Automobiles & Components 1.6 Pharmaceuticals, Biotech & Life Sciences 1.3 Household & Personal Products 1.2 Food, Beverage & Tobacco .8 Food & Staples Retailing .5 Media .4 Exchange-Traded Funds .3 Telecommunication Services .2 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 474,256,187 - - Equity Securities - Foreign Common Stocks+ 8,581,311 - - Exchange-Traded Funds 1,543,589 - - Mutual Funds 60,293,793 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 28, 2013 (Unaudited) Common Stocks96.9% Shares Value ($) Capital Goods17.8% Boeing 152,900 11,758,010 Donaldson 336,900 12,138,507 Emerson Electric 217,200 12,315,240 Fastenal 244,100 12,602,883 Flowserve 93,200 14,958,600 MSC Industrial Direct, Cl. A 155,500 13,267,260 Precision Castparts 62,060 11,579,775 Rockwell Collins 203,800 12,250,418 W.W. Grainger 27,100 6,137,066 Consumer Durables & Apparel3.4% Coach 191,000 9,231,030 NIKE, Cl. B 208,600 11,360,356 Consumer Services4.8% McDonald's 128,900 12,361,510 Panera Bread, Cl. A 36,200 a 5,826,390 Starbucks 194,400 10,657,008 Energy10.2% Apache 145,000 10,769,150 CARBO Ceramics 161,700 b 14,682,360 EOG Resources 101,460 12,754,537 Occidental Petroleum 140,900 11,600,297 Schlumberger 149,450 11,634,682 Food & Staples Retailing2.1% Wal-Mart Stores 173,000 Food, Beverage & Tobacco2.0% Coca-Cola 312,000 Health Care Equipment & Services10.1% C.R. Bard 89,350 8,832,248 Meridian Bioscience 566,900 b 12,018,280 ResMed 356,800 b 15,874,032 Stryker 185,600 11,856,128 Varian Medical Systems 174,400 a 12,317,872 Household & Personal Products2.2% Colgate-Palmolive 114,200 Materials6.2% Monsanto 139,100 14,053,273 Praxair 107,600 12,164,180 Sigma-Aldrich 139,900 10,780,694 Pharmaceuticals, Biotech & Life Sciences4.3% Celgene 139,400 a 14,383,292 Johnson & Johnson 146,700 11,165,337 Retailing8.0% Family Dollar Stores 210,400 12,108,520 The TJX Companies 315,300 14,179,041 Tractor Supply 104,400 10,856,556 Urban Outfitters 274,200 a 11,110,584 Semiconductors & Semiconductor Equipment1.9% Intel 555,000 Software & Services14.4% Adobe Systems 291,300 a 11,448,090 Automatic Data Processing 196,100 12,032,696 Google, Cl. A 16,960 a 13,588,352 MasterCard, Cl. A 28,370 14,690,553 Microsoft 433,100 12,040,180 Oracle 351,100 12,028,686 Paychex 326,000 10,790,600 Technology Hardware & Equipment6.0% Amphenol, Cl. A 172,800 12,244,608 Cisco Systems 592,700 12,357,795 QUALCOMM 174,100 11,426,183 Transportation3.5% C.H. Robinson Worldwide 185,600 10,582,912 Expeditors International of Washington 268,400 10,427,340 Total Common Stocks (cost $478,384,317) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,040,000) 17,040,000 c Investment of Cash Collateral for Securities Loaned4.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $28,023,423) 28,023,423 c Total Investments (cost $523,447,740) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $27,623,713 and the value of the collateral held by the fund was $28,023,423. c Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $103,824,030 of which $113,344,640 related to appreciated investment securities and $9,520,610 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 17.8 Software & Services 14.4 Energy 10.2 Health Care Equipment & Services 10.1 Retailing 8.0 Money Market Investments 7.5 Materials 6.2 Technology Hardware & Equipment 6.0 Consumer Services 4.8 Pharmaceuticals, Biotech & Life Sciences 4.3 Transportation 3.5 Consumer Durables & Apparel 3.4 Household & Personal Products 2.2 Food & Staples Retailing 2.1 Food, Beverage & Tobacco 2.0 Semiconductors & Semiconductor Equipment 1.9 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 582,208,347 - - Mutual Funds 45,063,423 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund February 28, 2013 (Unaudited) Common Stocks94.9% Shares Value ($) Australia3.7% CSL 343,700 21,064,351 Woodside Petroleum 582,600 22,316,139 Brazil1.5% Petroleo Brasileiro, ADR 1,044,300 Canada1.6% Suncor Energy 611,200 China3.0% China Shenhua Energy, Cl. H 3,182,000 12,062,355 CNOOC 11,577,000 22,749,172 Denmark2.0% Novo Nordisk, Cl. B 131,000 France3.5% Cie Generale d'Optique Essilor International 190,000 19,608,726 L'Oreal 137,500 20,563,247 Hong Kong4.8% China Mobile 1,914,000 21,088,156 CLP Holdings 1,301,000 11,197,296 Hong Kong & China Gas 8,287,668 23,188,715 Japan13.9% Canon 578,200 20,990,862 Chugai Pharmaceutical 371,100 8,027,355 Denso 504,000 21,151,796 FANUC 148,000 22,849,067 Honda Motor 542,600 20,225,299 Keyence 33,557 9,452,727 Komatsu 919,600 23,195,866 Mitsubishi Estate 504,000 12,560,578 Shin-Etsu Chemical 368,600 22,667,170 Singapore1.7% DBS Group Holdings 1,673,074 Spain1.7% Inditex 150,700 Sweden1.7% Hennes & Mauritz, Cl. B 548,000 Switzerland7.6% Nestle 294,000 20,545,183 Novartis 150,700 10,233,709 Roche Holding 94,100 21,554,753 SGS 5,000 12,706,711 Syngenta 53,900 22,892,980 Taiwan1.9% Taiwan Semiconductor Manufacturing, ADR 1,195,200 United Kingdom9.2% BG Group 1,159,000 20,492,657 HSBC Holdings 2,072,000 22,990,440 Reckitt Benckiser Group 308,000 20,694,692 Standard Chartered 804,400 21,916,993 Tesco 3,611,000 20,247,062 United States37.1% Adobe Systems 574,500 a 22,577,850 Amphenol, Cl. A 165,400 11,720,244 Automatic Data Processing 339,400 20,825,584 C.R. Bard 79,700 7,878,345 Cisco Systems 986,800 20,574,780 Colgate-Palmolive 187,000 21,398,410 EOG Resources 182,400 22,929,504 Fastenal 210,000 10,842,300 Google, Cl. A 27,100 a 21,712,520 Intel 840,700 17,528,595 Johnson & Johnson 275,500 20,968,305 MasterCard, Cl. A 40,500 20,971,710 Microsoft 801,800 22,290,040 NIKE, Cl. B 383,300 20,874,518 Oracle 658,000 22,543,080 Praxair 205,700 23,254,385 Precision Castparts 116,600 21,756,394 QUALCOMM 352,100 23,108,323 Schlumberger 280,400 21,829,140 Sigma-Aldrich 166,400 12,822,784 The TJX Companies 481,900 21,671,043 Wal-Mart Stores 286,700 20,292,626 Total Common Stocks (cost $913,851,265) Other Investment6.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $79,650,000) 79,650,000 b Total Investments (cost $993,501,265) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $186,712,304 of which $195,890,641 related to appreciated investment securities and $9,178,337 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 22.1 Energy 13.6 Health Care 11.4 Consumer Discretionary 10.7 Consumer Staples 10.7 Industrial 7.9 Materials 7.0 Money Market Investment 6.9 Financial 6.7 Utilities 3.0 Telecommunication Services 1.8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) British Pound, Expiring 3/1/2013 a 1,903,448 2,882,011 2,887,644 5,633 Danish Krone, Expiring 3/1/2013 a 24,632,170 4,332,836 4,312,619 (20,217 ) Japanese Yen, Expiring 3/1/2013 a 1,242,687,949 13,515,616 13,406,925 (108,691 ) Swiss Franc, Expiring 3/1/2013 a 2,766,888 2,979,312 2,951,976 (27,336 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a National Bank of Australia The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 430,370,480 - - Equity Securities - Foreign Common Stocks+ 670,193,089 - - Mutual Funds 79,650,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 5,633 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (156,244) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund February 28, 2013 (Unaudited) Common Stocks96.1% Shares Value ($) Australia9.0% Coca-Cola Amatil 3,520,000 52,098,876 Cochlear 356,600 25,803,416 CSL 877,400 53,773,238 Woodside Petroleum 1,472,000 56,384,065 Woolworths 1,488,000 53,090,745 Belgium1.6% Colruyt 849,000 Brazil1.8% Petroleo Brasileiro, ADR 2,917,800 Canada2.0% Suncor Energy 1,711,000 China2.9% China Shenhua Energy, Cl. H 6,401,500 24,266,865 CNOOC 26,616,000 52,301,284 Denmark2.0% Novo Nordisk, Cl. B 311,800 Finland1.0% Kone, Cl. B 318,000 France8.0% Air Liquide 450,100 54,766,985 Cie Generale d'Optique Essilor International 507,576 52,383,783 Danone 742,000 51,526,163 L'Oreal 366,700 54,840,311 Germany4.0% Adidas 603,300 54,977,205 SAP 676,100 52,828,588 Hong Kong6.0% China Mobile 4,892,000 53,899,299 CLP Holdings 6,249,000 53,783,170 Hong Kong & China Gas 19,166,206 53,626,627 Italy.6% Tenaris, ADR 388,800 Japan21.9% AEON Mall 866,900 21,492,461 Canon 1,524,100 55,330,634 Chugai Pharmaceutical 628,000 13,584,421 Daito Trust Construction 586,700 52,536,520 Denso 1,309,100 54,940,112 FANUC 370,900 57,261,614 Honda Motor 1,333,700 49,713,383 INPEX 9,900 52,656,166 Keyence 98,520 27,752,262 Komatsu 2,250,200 56,758,740 Mitsubishi Estate 1,186,000 29,557,234 Shimamura 204,300 20,873,028 Shin-Etsu Chemical 906,500 55,745,496 Tokio Marine Holdings 1,336,200 37,740,550 Singapore1.9% DBS Group Holdings 2,363,305 28,835,222 Oversea-Chinese Banking 2,715,061 22,143,182 Spain2.0% Inditex 398,300 Sweden1.9% Hennes & Mauritz, Cl. B 1,394,000 Switzerland9.0% Nestle 784,200 54,801,131 Novartis 776,200 52,710,050 Roche Holding 238,400 54,608,428 SGS 11,090 28,183,485 Syngenta 120,500 51,180,038 Taiwan2.0% Taiwan Semiconductor Manufacturing, ADR 2,910,500 United Kingdom18.5% BG Group 3,024,300 53,473,636 Burberry Group 2,506,000 52,312,089 Centrica 9,895,000 52,854,795 Compass Group 2,258,900 27,432,217 HSBC Holdings 4,736,000 52,549,576 Reckitt Benckiser Group 734,000 49,317,869 SABMiller 1,086,000 53,989,441 Smith & Nephew 4,475,000 47,997,102 Standard Chartered 1,905,990 51,931,338 Tesco 9,402,000 52,717,496 Total Common Stocks (cost $2,207,428,751) Other Investment3.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $88,700,000) 88,700,000 a Total Investments (cost $2,296,128,751) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts a Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $361,152,137 of which $406,504,996 related to appreciated investment securities and $45,352,859 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. † Based on net assets. Portfolio Summary (Unaudited) † Value (%) Consumer Staples 17.4 Consumer Discretionary 13.6 Energy 13.3 Health Care 13.3 Financial 11.1 Information Technology 7.1 Industrial 6.3 Materials 6.0 Utilities 6.0 Money Market Investment 3.3 Telecommunication Services 2.0 The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 2,568,580,888 - - Mutual Funds 88,700,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
